
	
		II
		110th CONGRESS
		1st Session
		S. 1261
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2007
			Ms. Cantwell (for
			 herself, Mr. Harkin, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend titles 10 and 38, United States Code, to repeal
		  the 10-year limit on use of Montgomery GI Bill educational assistance benefits,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Montgomery GI Bill for Life Act of
			 2007.
		2.Repeal of
			 10-year limit on use of veterans educational assistance benefits
			(a)Restatement of
			 certain continuing authorities with repealSection 3031 of title
			 38, United States Code, is amended to read as follows:
				
					3031.Extension of
				entitlement expiring during quarter or semester or after completion of major
				portion of course
						(a)If an individual
				eligible for educational assistance under this chapter is enrolled in an
				educational institution regularly operated on the quarter or semester system
				and the period of such individual's entitlement under this chapter would, under
				section 3013 of this title, expire during such quarter or semester, such period
				shall be extended to the end of such quarter or semester.
						(b)If an individual
				eligible for educational assistance under this chapter is enrolled in an
				educational institution not regularly operated on the quarter or semester
				system and the period of such individual's entitlement under this chapter
				would, under section 3013 of this title, expire after a major portion of the
				course is completed, such period shall be extended to the end of the course or
				for 12 weeks, whichever is the lesser period of
				extension.
						.
			(b)Conforming
			 amendmentsChapter 30 of such title is further amended as
			 follows:
				(1)In section
			 3018C(e)(3)(B)—
					(A)in clause (i), by
			 striking (i); and
					(B)by striking
			 clause (ii).
					(2)In section
			 3020—
					(A)in subsection
			 (f)(1), by striking Subject to the time limitation for use of
			 entitlement under section 3031 of this title, an individual and
			 inserting An individual; and
					(B)in subsection
			 (h)(5), by striking Notwithstanding section 3031 of this title, a
			 child and inserting A child.
					(c)Clerical
			 amendments
				(1)Heading
			 amendmentThe heading of subchapter IV of chapter 30 of such
			 title is amended to read as follows:
					
						IVGeneral and
				Administrative
				Provisions
						.
				(2)Clerical
			 amendmentsThe table of sections at the beginning of chapter 30
			 of such title is amended by striking the item relating to subchapter IV and the
			 item relating to section 3031 and inserting the following new items:
					
						
							SUBCHAPTER IV—General and Administrative
				Provisions
							3031. Extension of entitlement expiring during quarter or
				semester or after completion of major portion of
				course.
						
						.
				3.Repeal of
			 14-year limit on use of Selected Reserve educational assistance
			 benefits
			(a)RepealSection
			 16133 of title 10, United States Code, is repealed.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 1606
			 of such title is amended by striking the item relating to section 16133.
			4.Repeal of time
			 limitation on use by disabled members of educational assistance for reserve
			 component members supporting contingency and other operationsSubsection (b) of section 16164 of title 10,
			 United States Code, is amended to read as follows:
			
				(b)Entitlement of
				disabled members(1)The maximum number of
				months of educational assistance under this chapter to which is entitled a
				person who is separated from the Ready Reserve because of a disability which
				was not the result of the person's own wilful misconduct incurred on or after
				the date on which the person became entitled to educational assistance under
				this chapter shall be governed by section 16162(d) of this title.
					(2)The provisions of section 3031 of
				title 38 shall apply to the entitlement to educational assistance under this
				chapter of a person covered by paragraph
				(1).
					.
		
